DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Remark filed on 7/7/22.    
Claims 1, 10 & 17 are amended.
Claim(s) 1-20 is/are presented for examination.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-12, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose, U.S. Pub/Patent No. 2018/0212903 A1 in view of Mattox, U.S. Pub. No. 2017/0289235 A1, and further in view of Roy-Chowdbury (as Roy), U.S. Pub. No. 2006/0253411 A1.
As to claim 1, Rose teaches a system comprising: 
one or more processors; and 
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the system to: 
cause rendering of a message composition interface within a group-based communication interface presented via a client associated with a group-based communication interface presented via a client associated with a group-based communication system, wherein the message composition interface associated with a communication channel identifier (Rose, page 3, paragraph 41; page 5, paragraph 59; page 10, paragraph 96; i.e., [0041] The term "group-based communication channel" or "channel" refers to a virtual communications environment or feed that is configured to display messaging communications posted by channel members ( e.g., validated users accessing the environment using client devices) that are viewable only to the client devices that are associated with a user profile that has the proper identifiers to access the group-based communication channel; [0059] The term "group-to-group channel type" refers to a data type associated with a group-based communication channel … associated with user profiles associated with one or more specific group identifiers. Thus, the group-to-group channel type is shared between two or more authorized groups within an organization; [0096] message communication, sharing the message from one group-based communication channel to another groupbased communication channel… (according to Detail Description, paragraph 117; message composition interface is a message or file shared)); 
wherein the context pane content is based in part on communication channel membership data and organization data associated with the communication channel identifier (Rose, page 4, paragraph 49; page 7, paragraph 72; i.e., [0049] Group-based communication system users may join group-based communication channels. Some group based communication channels may be globally accessible to those users having a particular group identifier associated within their user profile (i.e., users who are members of the organization). Access to some group-based communication channels may be restricted to members of specified groups, whereby the group-based communication channels are accessible to those users having a particular group identifier associated with their user profile. [0072] … message communication along with the associated global identifier… (according to Detail Description, paragraph 119 & 122; communication channel membership data is channel ID; and communication channel ID is an association between channel with two or more organization)); 
cause rendering of the context pane content within the context pane (Rose, page 7, paragraph 77; i.e., [0078] The term "channel list pane" refers to a defined
display window configured to display lists of group-based communication channels that are configured to indicate when new messaging communications are received in the respective group-based communication channels. The channel list pane may include additional information, such as messaging communications, notifications, the name of the group, name of the particular member viewing the interface, and the like). 
But Rose failed to teach the claim limitation wherein prior to receiving a user input to the message composition interface determine context pane content, wherein at least some of the context pane content is different from existing content of the group-based communication interface; in response to determining the context pane content, cause rendering of a context pane within the group-based communication interface, and adjacent to the message composition interface.
However, Mattox teaches the limitation wherein cause in response to determining the context pane content, cause rendering of the context pane content within the context pane, wherein the context pane is rendered within the group-based communication interface, and is rendered adjacent to the message composition interface (Mattox, figure 4B; page 1, paragraph 3; page 8, paragraph 89-90; i.e., [0003] …a visual representation of the content proximate a visual representation of the recipient. Messaging protocols (e.g., email applications, text messaging applications, and WhatsApp); [0089] A computer-implemented method as described above, wherein the input comprises input to drag and drop a visual representation of the content displayed in a user interface proximate a visual representation of the recipient displayed in the user interface. [0090] detecting input to drag a visual representation of content displayed in a user interface proximate a visual representation of a recipient displayed in the user interface {according to the Detail Description, definition of message composition interface (paragraph 91), interface element that are renderable to display}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rose in view of Mattox so that the system would be able to provide users with sharing contents.  One would be motivated to do so to utilize different communication transports to share
content with different people (see Mattox, page 1, paragraph 1).
However, Roy-Chowdbury teaches the limitation wherein prior to receiving a user input to the message composition interface determine context pane content, wherein at least some of the context pane content is different from existing content of the group-based communication interface (Roy-Chowdbury, page 1, paragraph 8; page 8, paragraph 22; i.e., [0008] invention provides a way for data values to be used by multiple portlets without requiring manual inputting by the end user, or rewriting of web applications from which the data values are received.  Visual controls will be generated and inserted into the markup for the web content at the identified locations. The portal page will then be aggregated and served to the end user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rose in view of Roy-Chowdbury so that the identify a set of data values in the web content that can be
used by multiple portlets.  One would be motivated to do so to eliminated,
simplified, or automated, the user experience would be enhance (see Roy-Chowdbury, page 1, paragraph 7).
As to claim 2, Rose-Mattox-Roy teaches the system as recited in claim 1, wherein the communication channel identifier is associated with a communication channel that is associated with two or more organization identifiers, and wherein the context pane content comprises one or more renderable elements representing that the communication channel is associated with the two or more organization identifiers (Rose, page 5, paragraph 59; page 13, paragraph 121; i.e., [0059] the group-to-group channel type is shared between two or more authorized groups within an organization. Each of the authorized groups can be identified by a group identifier within the channel settings of the group-based communication channel; [0121] … when the group-based communication system is used for multiple organizations the group identifier value will include an identifier that identifies the organization which the group belong to). 
As to claim 3, Rose-Mattox-Roy teaches the system as recited in claim 2, wherein the communication channel is a shared communication channel and wherein the context pane content comprises a renderable element, of the one or more renderable elements, representing that the communication channel is the shared communication channel (Rose, page 5, paragraph 59; i.e., [0059] the group-to-group channel type is shared between two or more authorized groups within an organization. Each of the authorized groups can be identified by a group identifier within the channel settings of the group-based communication channel). 
As to claim 4, Rose-Mattox-Roy teaches the system as recited in claim 2, wherein the communication channel is associated with an external entity and wherein the context pane content comprises a renderable element, of the one or more renderable elements, representing that the communication channel is associated with an external entity (Rose, page 5, paragraph 57; i.e., [0057] The term "public default promoted channel type" refers to a data type associated with a group-based communication channel that indicates to a group-based communication server). 
As to claim 5, Rose-Mattox-Roy teaches the system as recited in claim 1, wherein the communication channel identifier is associated with a communication channel that is associated with a guest user profile, and wherein the context pane content comprises one or more renderable elements representing that the communication channel is associated with the guest user profile (Rose, page 3, paragraph 40; page 6, paragraph 61; i.e., [0040] group member user to another non-member user. Group identifiers are used to associate data, information, messages; [0061] group-based communication channel identifiers). 
As to claim 6, Rose-Mattox-Roy teaches the system as recited in claim 1, wherein the context pane content is determined in response to detecting engagement of the message composition interface by the client (Rose, page 5, paragraph 57; i.e., [0057] public default promoted channel type group-based communication channels automatically accept requests from client devices to access a public default promoted channel type). 
As to claim 8, Rose-Mattox-Roy teaches the system as recited in claim 1, wherein the message composition interface comprises a message share interface or a file share interface (Rose, page 10, paragraph 96; i.e., [0096] message communication, sharing the message from one group-based communication channel to another groupbased communication channel…). 
As to claim 9, Rose-Mattox-Roy teaches the system as recited in claim 1, wherein the context pane content comprises one or more renderable elements representative of at least one of: 
time zone information associated with a user profile associated with the communication channel identifier (Rose, page 3, paragraph 43; i.e., [0043] plurality of message communications, a plurality of emojis, a plurality of conversations, a plurality of conversation topics, an email address, a username ( e.g., jdoe ), a password, a time zone, a status); 
custom status information associated with the user profile; 
a suggested topic; 
a suggested user identifier for mentioning in the message composition interface; or 
a pending invite associated with the communication channel identifier. 
As to claim 12, Rose-Mattox-Roy teaches the method as recited in claim 10, wherein the context pane content is programmatically determined based at least in part on relationships among group-based communication objects of a group-based communication data corpus (Rose, page 3, paragraph 40; i.e., [0040] associate data, information, messages, etc., with specific groups). 
As to claim 15, Rose-Mattox-Roy teaches the method as recited in claim 10, wherein the context pane content is transmitted to the client with one of the message composition interface or the group-based communication interface (Rose, page 12, paragraph 114; i.e., [0114] sent and/or received data may be of digital content objects organized among a plurality of groupbased communication channels). 
As to claim 16, Rose-Mattox-Roy teaches the method as recited in claim 11, further comprising: 
detecting engagement of the message composition interface by the client (Rose, page 7, paragraph 73; i.e., [0073] joining a group-based communication channel or group); and 
determining the context pane content for rendering within the context pane based at least in part on detecting the engagement of the message composition interface (Rose, page 7, paragraph 76-78; i.e., [0077] The term "defined display window" is a defined area within a GUI (graphical user interface) displayed on a client device where data is rendered and displayed. [0078] The term "channel list pane" refers to a defined display window configured to display lists of group-based communication channels... The channel list pane may include actuators for initiating requests to view selected group-based communication channels). 

Claim(s) 10 & 17 is/are directed to a method and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 1.  Therefore, claim(s) 10 & 17 is/are also rejected for similar reasons set forth in claim(s) 1.
Claim(s) 11 & 18 is/are directed to a method and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 9.  Therefore, claim(s) 11 & 18 is/are also rejected for similar reasons set forth in claim(s) 9.
Claim(s) 19 is/are directed to a non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 16.  Therefore, claim(s) 19 is/are also rejected for similar reasons set forth in claim(s) 16.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose, U.S. Pub/Patent No. 2018/0212903 A1 in view of Mattox, U.S. Pub. No. 2017/0289235 A1, and Roy-Chowdbury (as Roy), U.S. Pub. No. 2006/0253411 A1, and further in view of Alexeev, U.S. Patent/Pub. No. 2019/0294641 A1.
As to claim 7, Rose-Mattox-Roy teaches the system as recited in claim 6.  But Rose-Mattox-Roy failed to teach the claim limitation wherein the engagement is non-keystroke engagement. 
However, Alexeev teaches the limitation wherein the engagement is non-keystroke engagement (Alexeev, page 4, paragraph 50; i.e.,  [0050] … any element other than a hyperlink that is functional and whose associated function is triggered via a mouse click, tap, gesture, or other non-keystroke input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rose-Mattox-Roy in view of Alexeev so that the system would be able to provide more elements or engagement for users.  One would be motivated to do so to reduce bottleneck in the automation process (see Alexeev, page 1, paragraph 7).


Claim(s) 13-14 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose, U.S. Pub/Patent No. 2018/0212903 A1 in view of Mattox, U.S. Pub. No. 2017/0289235 A1, and Roy-Chowdbury (as Roy), U.S. Pub. No. 2006/0253411 A1, and further in view of Cheng, U.S. Patent/Pub. No. 2019/0266528 A1.
As to claim 13, Rose-Mattox-Roy teaches the method as recited in claim 12.  But Rose-Mattox-Roy failed to teach the claim limitation wherein a work graph structure is generated based at least in part on the relationships among the group-based communication objects of the group-based communication data corpus. 
However, Cheng teaches the limitation wherein a work graph structure is generated based at least in part on the relationships among the group-based communication objects of the group-based communication data corpus (Cheng, page 1, paragraph 5; i.e., [0005] …a system for discovering hidden correlation relationships for risk analysis using graph-based machine learning is disclosed… The system may perform an operation that includes collecting data associated with known correlation relationships that exist among a plurality of entities; Detail Description, paragraph 126; data corpus is a collection of data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rose-Mattox-Roy in view of Cheng so that the system would be able to generate a graph based on the known correlation relationships.  One would be motivated to do so to reduce negative impacts of hidden correlation relationship between data (see Cheng, page 1, paragraph 3).
As to claim 14, Rose-Mattox-Roy teaches the method as recited in claim 12.  But Rose-Mattox-Roy failed to teach the claim limitation wherein the relationships are programmatically determined based on one or more trained machine learning models. 
However, Cheng teaches the limitation wherein relationships are programmatically determined based on one or more trained machine learning models (Cheng, page 1, paragraph 5; i.e., [0005] …a system for discovering hidden correlation relationships for risk analysis using graph-based machine learning is disclosed… The system may perform an operation that includes collecting data associated with known correlation relationships that exist among a plurality of entities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rose-Mattox-Roy in view of Cheng so that the system would be able to generate a graph based on the known correlation relationships.  One would be motivated to do so to reduce negative impacts of hidden correlation relationship between data (see Cheng, page 1, paragraph 3).

Claim(s) 20 is/are directed to a method and non-transitory computer readable medium claims and they do not teach or further define over the limitations recited in claim(s) 14.  Therefore, claim(s) 20 is/are also rejected for similar reasons set forth in claim(s) 14.

Response to Arguments
Applicant's arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Listing of Relevant Arts
Lauridsen, U.S. Patent/Pub. No. US 20090100358 A1 discloses previously select portal.
Suman, U.S. Patent/Pub. No. US 20200278788 A1 discloses display content without user selecting.
	
Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449